PER CURIAM.
This appeal is from an order dismissing a complaint for an injunction to restrain the Board of Public Welfare of the District of Columbia from closing one of the child day care centers it has operated under general statutory authority to operate not more than 14. 60 Stat. 540, as amended, 60 Stat. 894; Pub.L. No. 123, 80th Cong., 1st Sess., 61 Stat. 188; Pub.L. No. 237, 80th Cong., 1st Sess., 61 Stat. 425. The Board’s decision is plainly within its discretion. We regret the resulting hardship to the appellants, but we have no authority to substitute our discretion for that of the Board and no reason to assume that our discretion, if exercised, would lead to a different result.
Affirmed.